Citation Nr: 1223006	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for service connected hypertension.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision issued by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection for hypertension and assigned an initial noncompensable rating.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated between February 2011 and January 2012.

Jurisdiction over this matter was transferred to the Chicago, Illinois RO in approximately June 2008.

The Board remanded the instant matter in January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In January 2011, the Board remanded the instant claim to allow a VA examination to be conducted to determine the nature and severity of the Veteran's service connected hypertension.  Specifically, the examiner was to comment on the predominant level of diastolic pressure and systolic pressure, whether the Veteran had a history of diastolic pressure that was predominantly 100 and whether the Veteran required continuous medication for control.  A February 2011 examiner opined that the Veteran did not require continuous medication for control and recorded his current systolic and diastolic readings but otherwise failed to answer the questions posed in the Board's remand.  The Board also notes that updated VA treatment records show an active prescription for Hydrochlorothiazide (HCTZ), suggesting that continuous medication was required.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the February 2011 VA examination, if possible, or afford the Veteran a new examination to determine the nature and severity of his service connected hypertension.  The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Does the Veteran have diastolic pressure predominantly 100, 110, 120, 130 or more?

(b) Does the Veteran have systolic pressure predominantly 160, 200 or more?

(c) Does the Veteran have a history of diastolic pressure predominantly 100?

(d) Does the Veteran require continuous medication for control?

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


